PER CURIAM.
On October 27, 1995, the trial court entered two conflicting orders relating to appellant’s restitution obligation. One order requires appellant to pay restitution to the victim in an amount to be determined. The other order states that restitution is not ordered and not applicable. We reverse the trial court’s imposition of restitution and remand the cause with instructions for the trial court to resolve the conflict. We affirm the trial court’s determination of credit for jail time served.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL and SHAHOOD, JJ., and COLBATH, WALTER N., Jr., Associate Judge, concur.